—Appeal from an order of disposition, Family Court, New York County (Ruth Zuckerman, J.), entered on or about May 23,1997, which, to the extent appealed from, placed appellant with the New York State Division for Youth, limited secure, for up to 18 months, unanimously dismissed, without costs.
The record reflects that appellant consented to the placement set forth in the dispositional order. Since no appeal lies from an order entered on consent (Matter of Michael CC., 216 AD2d 740), this appeal is dismissed. Were we to address the merits, we would find that the court properly exercised its discretion in placing appellant in a limited secure setting, based upon the Probation Department reports, evaluations submitted by examining psychologists, and appellant’s history of difficulties in various schools previously attended (Matter of Jason L., 246 AD2d 444). Concur — Lerner, P. J., Sullivan, Rosenberger, Ellerin and Rubin, JJ.